 


110 HRES 1208 EH: Expressing the sense of the House of Representatives that youth who age out of foster care should be given special care and attention. 
U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1208 
In the House of Representatives, U. S.,

May 20, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that youth who age out of foster care should be given special care and attention.  


Whereas 12,000,000 Americans spend time in foster care;
Whereas every year, more than 24,000 youth turn age 18 while in foster care;
Whereas the safekeeping of most youth who age out of foster care is the responsibility of the State governments, which receive Federal funding to assist them in doing so;
Whereas family reunification, kinship care, and adoption are the preferred solutions for children who are placed in foster care; 
Whereas Congress created a new Independent Living initiative in 1986, and expanded the program by passing the Chaffee Foster Care Independence Act in 1999 to assist youth who are emancipated while in foster care: Now, therefore, be it 
 
That the House of Representatives—
(1)supports former foster care youth as they overcome many emotional, physical, and social obstacles in the pursuit of healthy, independent, and fulfilling lives;
(2)recognizes former foster care youth organizations for their dedication to reforming and improving the foster care system;
(3)appreciates individuals, mentors, and social workers who provide assistance to former foster care youth beyond resources available through Federal, State, and local services; and
(4)encourages reviews of Federal and State programs conducted under title IV of the Social Security Act that would improve services to help former foster care youth succeed in their transition to adulthood and independence. 
 
Lorraine C. Miller,Clerk.
